        Case 1:20-cv-01316-SAB Document 10 Filed 09/30/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   SOLOMON WINDOM,                                   1:20-cv-01316-SAB (PC)
12                       Plaintiff,
                                                       ORDER DISREGARDING MOTION TO
13            v.                                       PROCEED IN FORMA PAUPERIS
                                                       AS MOOT
14   B. CATES, et al.,
                                                       (ECF No. 9)
15                       Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.

18   Section 1983.

19            On September 28, 2020, Plaintiff filed an application to proceed in forma pauperis. Due

20   to the fact that the court granted Plaintiff’s previous application to proceed in forma pauperis in

21   the present case on September 22, 2020, IT IS HEREBY ORDERED THAT Plaintiff’s

22   application of September 28, 2020, is DISREGARDED AS MOOT.

23
     IT IS SO ORDERED.
24

25   Dated:        September 30, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
